UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

BULLION HOLLOW COAL COMPANY; OLD
REPUBLIC INSURANCE COMPANY,
Petitioners,

v.
                                                                No. 96-2423
JAMES E. SPROLES; DIRECTOR, OFFICE OF
WORKERS' COMPENSATION PROGRAMS,
UNITED STATES DEPARTMENT OF LABOR,
Respondents.

On Petition for Review of an Order
of the Benefits Review Board.
(95-1053-BLA)

Argued: May 9, 1997

Decided: June 6, 1997

Before HAMILTON and MOTZ, Circuit Judges, and
CURRIE, United States District Judge for the
District of South Carolina, sitting by designation.

_________________________________________________________________

Affirmed by unpublished per curiam opinion.

_________________________________________________________________

COUNSEL

ARGUED: Mark Elliott Solomons, ARTER & HADDEN, Washing-
ton, D.C., for Petitioners. Jerry W. Kilgore, WOLFE & FARMER,
Norton, Virginia, for Respondents. ON BRIEF: Laura Metcoff
Klaus, ARTER & HADDEN, Washington, D.C., for Petitioners.
Bobby Steve Belcher, Jr., WOLFE & FARMER, Norton, Virginia, for
Respondents.

_________________________________________________________________

Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).

_________________________________________________________________

OPINION

PER CURIAM:

Bullion Hollow Coal Company seeks review of the order of the
Benefits Review Board awarding benefits to James E. Sproles under
the Black Lung Benefits Act, 30 U.S.C. §§ 901-945 (1994).

I.

Sproles first applied for black lung benefits on December 26, 1972.
The Department of Labor rendered a final decision on this claim on
February 10, 1981, denying benefits because Sproles failed to estab-
lish that he suffered from pneumoconiosis, that his pneumoconiosis
was caused by coal mining, or that he was disabled due to pneumoco-
niosis.

Sproles retired from his work as a coal miner on February 17, 1989
after more than 42 years in the mines. He filed a second or "duplicate"
claim for black lung benefits with the Department of Labor on July
24, 1989. The Department made an initial finding that Sproles was
eligible for benefits. Bullion disputed this finding and requested a
hearing before an Administrative Law Judge.

An ALJ heard the case on May 1, 1991, and awarded benefits on
February 19, 1992. The ALJ found that under 20 C.F.R. § 725.309(c)
(1996) a "material change in conditions" had occurred since Sproles
had originally applied for and been denied benefits. Sproles offered
x-ray, physical examination, and medical opinion evidence that he
was totally disabled due to pneumoconiosis caused by coal mine

                    2
employment. The ALJ found that the x-ray evidence was equivocal,
but applied the now discredited "true doubt rule" to find pneumoconi-
osis. See Director, OWCP v. Greenwich Collieries , 512 U.S. 267
(1994). Bullion appealed this decision to the Board.

On February 22, 1994 the Board affirmed the finding of a "material
change in conditions" under its test in Spese v. Peabody Coal Co., 11
BLR 1-174 (Ben. Rev. Bd. 1988), and also affirmed the ALJ's finding
of pneumoconiosis. The Board reversed the ALJ's finding that
Sproles was disabled due to pneumoconiosis because the ALJ had
"merged his total disability analysis with his analysis of the cause of
such disability." The Board remanded the case for reconsideration.

On remand, a second ALJ was assigned to the case, and on January
19, 1995 that ALJ also awarded benefits. In light of Greenwich
Collieries, the ALJ reconsidered the previous finding of pneumoconi-
osis based on the true doubt rule. The ALJ did not disturb the previ-
ous conclusion that the x-ray evidence was in equipoise, but
nevertheless found pneumoconiosis based upon the weight of the
medical opinions under 20 C.F.R. § 718.202(a)(4) (1996). The ALJ
also found that Sproles was totally disabled due to his coal mining
employment.

Bullion again appealed to the Board. The Board upheld the second
ALJ's findings in all respects, and refused to reconsider the issue of
"a material change of conditions" under the standard set forth in the
panel decision in Lisa Lee Mines v. Director, OWCP, 57 F.3d 402
(4th Cir. 1995), because we had granted en banc reconsideration of
that case. Bullion then appealed to this court.

II.

The primary argument pressed by Bullion on appeal is that this
case must be remanded to the Board in light of our en banc decision
in Lisa Lee Mines v. Director, OWCP, 86 F.3d 1358 (4th Cir. 1996).
In Lisa Lee Mines we stated that to establish "a material change in
conditions" under 20 C.F.R. § 725.309(d) a claimant must demon-
strate that medical evidence gathered after the prior denial proves one
(or more) of the elements previously adjudicated against the claimant.
Lisa Lee Mines, 86 F.3d at 1362. This decision overruled, at least in

                    3
this circuit, the Board's application of the "material change in condi-
tions" standard articulated in Spese v. Peabody Coal Co., 11 BLR 1-
174 (Ben. Rev. Bd. 1988). See Lisa Lee Mines, 86 F.3d at 1362-64.

Sproles reapplied for benefits more than a year (actually more than
8 years) after he had been previously denied benefits. Thus, in order
to obtain benefits in this second or "duplicate" claim, Sproles must
prove "a material change in conditions" since the prior denial of bene-
fits. See 20 C.F.R. § 725.309(d). Because the Board found a material
change under the overruled Spese standard, Bullion argues that we
must remand this case to the Board for reconsideration in light of the
standard established in Lisa Lee Mines.

But, in Lisa Lee Mines itself we did not remand to the Board for
reconsideration in light of our newly adopted standard. Rather, we
applied the new standard ourselves, and held that the miner had dem-
onstrated a material change in conditions because he had established
that he was disabled -- an element previously adjudicated against him
-- based on medical evidence compiled after the previous denial. See
Lisa Lee Mines, 86 F.3d at 1365; id. (Niemeyer, J. concurring).
Because the miner had established a material change of conditions,
we affirmed the Board's grant of benefits. See id.

Here we follow precisely the same path established by the en banc
court in Lisa Lee Mines. Rather than remanding, we apply the stan-
dard articulated in that case to determine if Sproles has "prove[n],
under all of the probative medical evidence of his condition after the
previous denial, at least one of the elements previously adjudicated
against him." Id. at 1362 (emphasis in original).

Sproles' previous application for benefits was rejected because he
did not establish: (1) that he had pneumoconiosis; (2) that his pneu-
moconiosis was caused by coal mining; or (3) that he was disabled
due to pneumoconiosis. Therefore, in order to prove"a material
change in conditions" Sproles had to present in his second or "dupli-
cate" application medical evidence of his condition after the prior
denial of benefits sufficient to establish one of these factors. In fact,
Sproles' post-denial evidence is sufficient to prove all of the factors
previously adjudicated against him. That is, Sproles has produced evi-
dence that he suffers from pneumoconiosis, due to coal mining, and

                     4
he was disabled as a result of the pneumoconiosis. Thus, Sproles has
met the Lisa Lee Mines test for "a material change in conditions."

Bullion argues that in Lisa Lee Mines "the Court determined that
because uncontradicted evidence established `a stark change in condi-
tion' [the miner] was entitled to have duplicate claim granted," Reply
Brief at 5-6 (quoting Lisa Lee Mines, 86 F.3d at 1362), and because
Sproles has not proven any worsening in his condition, he is not enti-
tled to have duplicate claim granted. We did remark on the "stark
change" in the medical condition of the miner seeking benefits in Lisa
Lee Mines but, if Bullion is suggesting that in Lisa Lee Mines we held
that a claimant must show an actual worsening of his medical condi-
tion in order to prove a "material change," the company misstates our
holding. To repeat, in Lisa Lee Mines we held that all a claimant need
prove, based upon recent medical evidence, was "one of the elements
previously adjudicated against him" -- not a worsening of his medi-
cal condition. Id. at 1362. Perhaps, as an advocate, Bullion feels free
to ignore a case's actual holding. We, however, must follow the hold-
ings of circuit precedent. See Norfolk & Western Ry. v. Director,
OWCP, 5 F.3d 777, 779 (4th Cir. 1993).

Accordingly, applying the standard set forth in Lisa Lee Mines and
proceeding along the path followed there, we affirm the Board's find-
ing of a material change in conditions.

III.

Bullion also challenges the ALJ's findings that Sproles suffered
from pneumoconiosis under 20 C.F.R. § 718.202(a)(4) (1996) and
that Sproles was disabled due to pneumoconiosis under 20 C.F.R.
§ 718.204(b) (1996). Bullion argues that these findings violated the
Administrative Procedure Act's requirement that an ALJ's decision
include a discussion of "findings and conclusions, and the reasons or
bases therefor, on all the material issues of fact, law, or discretion
presented on the record." 5 U.S.C. § 557(c)(3)(A) (1994); see also See
v. Washington Metro. Area Transit Auth., 36 F.3d 375, 384 (4th Cir.
1994).

We have carefully reviewed both the ALJ's opinion, and the
Board's decision affirming the ALJ's decision. The ALJ thoroughly

                    5
explained and supported each of his holdings. As such, the Board
committed no error in affirming the ALJ.

IV.

For the foregoing reasons the award of benefits to James E. Sproles
is

AFFIRMED.

                    6